225 F.3d 794 (7th Cir. 2000)
Lawrence Head, Plaintiff-Appellant,v.Chicago School Reform Board  of Trustees, Defendant-Appellee.
No. 99-3408
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 30, 2000Decided August 25, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 3943--David H. Coar, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Diane P. Wood, and Williams, Circuit  Judges.
Williams, Circuit Judge.


1
Before the start of the  1994-95 school year Lawrence Head accepted a  four-year contract to serve as the principal of  Chicago's Nathaniel Pope Elementary School. After  the 1996-97 school year, however, the Chicago  School Reform Board of Trustees removed Head from  his position and assigned him to administrative  duties in the Department of Schools and Regions.  Believing that the School Reform Board of  Trustees had violated his due process rights and  had breached its contract with him, Head filed  suit against the School Reform Board of Trustees.  The district court rejected Head's claims and  Head now appeals. For the reasons stated below,  we affirm in part and reverse in part.


2
* In March of 1994, the Chicago Board of  Education,1 acting through the Local School  Council, hired Head as the principal for  Nathaniel Pope Elementary School ("Pope  Elementary") and gave him a four-year contract  ending June 30, 1998. By its own terms, the  contract could be terminated only on certain  limited grounds.2 Similarly, under the Illinois  School Code, Head could be discharged during the  term of his contract only for cause following an  extensive and detailed notice and hearing  process. 105 Ill. Comp. Stat. 5/34-85.


3
Beginning in 1995, the Board, aided by newly  enacted state laws granting it greater powers,  1995 Ill. Laws 89-15, sec. 5, began to step up  its efforts to remedy deficient performance in  Chicago's public schools. Pursuant to these  efforts, in October 1996, Pope Elementary was  identified as a poorly performing school and was  placed on probation. A school on probation is  subject to greater Board oversight and must take  certain steps to improve performance. 105 Ill.  Comp. Stat. 5/34-8.3. In particular, Head, as  Pope Elementary's principal, had primary  responsibility for implementing a Corrective  Action Plan to raise student test scores.


4
During the 1996-97 school year, the Board came  to the conclusion that Head was not fulfilling  his responsibility in this regard. Therefore, in  early June of 1997, Hazel Stewart, the Education  Officer for the region encompassing Pope  Elementary, advised Head that the Board would  seek to remove him as Pope Elementary's principal  at the end of that school year. A letter signed  by Chicago Public Schools CEO Paul Vallas and  dated July 2, notified Head that pursuant to 105  Ill. Comp. Stat. 5/34-8.3(d), which governs  schools under probation, a principal removal  hearing would be scheduled for Pope Elementary.  Head received a second letter signed by Vallas,  dated July 3, scheduling the removal hearing for  July 14 and detailing the criteria the Board used  in deciding to seek his removal.3 A separate  letter also notified the school community of the  principal removal hearing.


5
Margaret Fitzpatrick presided over the July 14  hearing. During the hearing, eight witnesses  presented evidence supporting Head's removal  while seven witnesses testified on Head's behalf.  After the hearing, Head, through his attorney,  submitted a brief arguing against his removal.  About a week after the hearing, Fitzpatrick  issued a written decision recommending that Head  be removed as principal of Pope Elementary. That  same week, a Chicago Public Schools official,  Phillip Hansen, criticized Head's performance on  a cable access program. Then, on July 28, the  Board adopted Fitzpatrick's recommendation and  removed Head as principal of Pope Elementary.


6
Following the Board's decision, Head was  assigned to work in the Department of Schools and  Regions, and from there, he obtained an  assignment as a hearing officer. Head's  employment with the Board ended in August of  1998, 60 days after the expiration of his  contract. Throughout this period, Head continued  to receive the same pay and benefits he had  received as the principal of Pope Elementary,  though Head claims that he lost a salary increase  he would have received had he remained principal.


7
Eventually, Head filed suit against the Board  based on the Board's actions in removing him as  principal of Pope Elementary. He raised  essentially four claims: (1) that, without due  process, the Board had deprived him of a liberty  interest in pursuing his occupation; (2) that,  without due process, the Board had deprived him  of a property interest in employment beyond the  term of his contract; (3) that, without due  process, the Board had deprived him of a property  interest in employment through the end of his  contract; and (4) that the Board had breached its  contract with him. On a motion to dismiss for  failure to state a claim under Fed. R. Civ. P.  12(b)(6), the district court rejected the first  two of these claims, but allowed the last two  claims to go forward.4 Later, however, on a  motion for summary judgment, the district court  rejected Head's remaining claims and entered  judgment in the Board's favor. Head appeals the  district court's decisions on all four of his  claims.

II

8
Before we come to the merits of Head's appeal,  we must address a jurisdictional issue raised by  the Board. The Board argues that we lack  appellate jurisdiction to consider Head's  challenge to the district court's decision to  dismiss, under Fed. R. Civ. P. 12(b)(6), two of  his claims. The5 Board claims that the district  court dismissed the two claims without  prejudice, and therefore, the dismissal does  not qualify as an appealable "final decision"  under 28 U.S.C. sec. 1291.


9
While it is true that the district court's  ruling on the Board's motion to dismiss is not a  final decision (not only because it was without  prejudice, but also because it did not dispose of  all of Head's claims, see LeBlang Motors, Ltd. v.  Subaru of Am., Inc., 148 F.3d 680, 687 (7th Cir.  1998) (discussing finality of dismissals without  prejudice); United States v. Ettrick Wood Prods.,  Inc., 916 F.2d 1211, 1216-17 (7th Cir. 1990)  (discussing finality of decisions disposing of  fewer than all claims against all parties)), non-  final decisions become appealable after a final  decision is entered. Badger Pharm., Inc. v.  Colgate-Palmolive Co., 1 F.3d 621, 626 (7th Cir.  1993) (an appeal from a final decision brings up  for review all previous orders entered in the  case); Bastian v. Petren Resources Corp., 892 F.2d 680, 682-83 (7th Cir. 1990) (same). And, the  district court's ruling on the Board's summary  judgment motion is a final decision, as it  resolved all outstanding claims and made clear  that Head's suit was at an end. See Otis v. City  of Chicago, 29 F.3d 1159, 1163-66 (7th Cir. 1994)  (en banc). Moreover, the district court entered  a formal Fed. R. Civ. P. 58 judgment, which  removes any doubt as to whether any portion of  Head's suit remained active. See Kolman v.  Shalala, 39 F.3d 173, 177 (7th Cir. 1994).  Accordingly, this court has jurisdiction to  consider all of Head's claims on appeal.

III

10
A. Claims Resolved in Motion to Dismiss Decision


11
We consider first the two claims the district  court dismissed under Rule 12(b)(6)--that,  without due process, the Board deprived Head of  a liberty interest in pursuing the occupation of  his choice and that, without due process, the  Board deprived Head of a property interest in  employment beyond the term of his contract. We  review such dismissals de novo, taking a  plaintiff's factual allegations as true and  drawing all reasonable inferences in his or her  favor. Strasburger v. Board of Educ., Hardin  County Community Unit Sch. Dist. No. 1, 143 F.3d 351, 359 (7th Cir. 1998). A claim should be  dismissed under Rule 12(b)(6) only if "no relief  could be granted 'under any set of facts that  could be proved consistent with the allegations.'"  Nance v. Vieregge, 147 F.3d 589, 590 (7th Cir.  1998) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).

1.  Liberty Interest Claim

12
In setting out the basis for his due process  liberty interest claim in his complaint,6 Head  alleged that the Board (or at least certain  persons associated with the Board) deprived him  of a liberty interest in pursuing the occupation  of his choice by disseminating false allegations  regarding his performance as Pope Elementary's  principal.7 In ruling that Head's allegations  failed to state a claim, the district court  concluded that Head had not adequately alleged  that the Board deprived him of a liberty interest  in pursuing his occupation. We agree, although  for a reason slightly different than that given  by the district court.


13
A claim that a government employer has  infringed an employee's liberty to pursue the  occupation of his or her choice requires that (1)  the employee be stigmatized by the employer's  actions; (2) the stigmatizing information be  publicly disclosed; and (3) the employee suffer  a tangible loss of other employment opportunities  as a result of the public disclosure.  Strasburger, 143 F.3d at 356; Harris v. City of  Auburn, 27 F.3d 1284, 1286 (7th Cir. 1994).  However, simply labeling an employee as being  incompetent or otherwise unable to meet an  employer's expectations does not infringe the  employee's liberty. Lashbrook v. Oerkfitz, 65 F.3d 1339, 1348-49 (7th Cir. 1995). The  employee's good name, reputation, honor, or  integrity must be called into question in such a  way as to make it virtually impossible for the  employee to find new employment in his chosen  field. Olivieri v. Rodriguez, 122 F.3d 406, 408  (7th Cir. 1997); Lashbrook, 65 F.3d at 1348-49;  Colaizzi v. Walker, 812 F.2d 304, 307 (7th Cir.  1987).


14
The district court based its dismissal of  Head's due process liberty interest claim on a  determination that Head had not pleaded  sufficient facts to establish the legal elements  of his claim. To survive a motion to dismiss,  however, Head was not required to plead with such  particularity. See Veazey v. Communications &  Cable of Chicago, Inc., 194 F.3d 850, 853-54 (7th  Cir. 1999); Bennett v. Schmidt, 153 F.3d 516,  518-19 (7th Cir. 1998). The allegations in Head's  complaint, although conclusory and somewhat  incomplete, are adequate to put a reader on  notice as to the gravamen of Head's due process  liberty interest claim. As such, the allegations  are sufficiently particular to survive a motion  to dismiss. See Scott v. City of Chicago, 195 F.3d 950, 951-52 (7th Cir. 1999); Bennett, 153 F.3d at 518-19.


15
The problem for Head is not insufficient  particularity, but rather too much particularity.  He alleged in his complaint that the Board's  published allegations "constitute charges of  ineptitude and professional inadequacies." If  this is true, as we must assume it to be, Head  has pleaded himself out of court by including  allegations that establish his inability to state  a claim for relief. See Bennett, 153 F.3d at 519;  Thomas v. Farley, 31 F.3d 557, 558-59 (7th Cir.  1994). Simple charges of professional  incompetence do not impose the sort of stigma  that actually infringes an employee's liberty to  pursue an occupation. Lashbrook, 65 F.3d at 1348-  49; Munson v. Friske, 754 F.2d 683, 693-94 (7th  Cir. 1985). Only if the circumstances of an  employee's discharge so sully the employee's  reputation or character that the employee will  essentially be blacklisted in his or her chosen  profession will it be possible to pursue a due  process liberty interest claim. Lashbrook, 65 F.3d at 1348-49 (listing charges of immorality,  dishonesty, alcoholism, disloyalty, Communism, or  subversive acts as the sort of charges that  infringe an employee's liberty); Ratliff v. City  of Milwaukee, 795 F.2d 612, 625-26 (7th Cir.  1986) (concluding that charges of untruthfulness,  neglect of duty, and insubordination against a  police officer impose sufficient stigma); see  also Olivieri, 122 F.3d at 408; Colaizzi, 812 F.2d at 307. As Head's allegations of stigma fall  short of this threshold, he has failed to state  a due process liberty interest claim.

2.  Property Interest Claim

16
Head claims that a requirement, found both in  his contract and in a 1996 Board publication,  that he be given notice five months before the  end of the contract term regarding whether his  contract would be renewed, grants him a property  interest in employment beyond the term of his  contract, which the Board could not deprive him  of without due process. After reviewing Head's  entire contract (which Head attached to his  complaint), the district court concluded that  Head had no property interest in future  employment with the Board and therefore could not  state a due process claim. We agree.


17
Property interests are enforceable entitlements  to a benefit or right. Board of Regents v. Roth,  408 U.S. 564, 577 (1972); Lashbrook, 65 F.3d at  1345; Swick v. City of Chicago, 11 F.3d 85, 86  (7th Cir. 1993). They can arise directly from  state or federal law (as with a statute granting  a benefit) or indirectly through the operation of  state or federal law on certain conduct (as with  a contract). Lashbrook, 65 F.3d at 1345; Swick, 11 F.3d at 86. A mere opportunity to acquire  property, however, does not itself qualify as a  property interest protected by the Constitution.  Kyle v. Morton High Sch., 144 F.3d 448, 452 (7th  Cir. 1998) (per curiam); Cornelius v. LaCroix,  838 F.2d 207, 210-12 (7th Cir. 1988).


18
Head's contract with the Board makes it plain  that Head has no enforceable entitlement to  employment beyond the term of the contract. It  provides, "This Agreement, including and not  withstanding the procedures set forth herein,  shall expire at the end of its stated term and  shall not grant or create any contractual rights  or other expectancy of continued employment  beyond the term of this Agreement." This  provision conclusively dispels any confusion  regarding the possibility of a property interest  in future employment created by the requirement  that Head be given five months notice of whether  his contract would be renewed. And, there is  nothing in the Illinois School Code that  overrides (or is even inconsistent with) this  aspect of the contract. Cf. Lyznicki v. Board of  Educ., Sch. Dist. 167, Cook County, Ill., 707 F.2d 949, 951-52 (7th Cir. 1983) (considering a  similar claim by a principal based on the  Illinois School Code). Accordingly, the district  court properly dismissed Head's claim that the  Board unconstitutionally deprived him of a  protected property interest in employment beyond  the term of his contract.


19
B. Claims Resolved in Summary Judgment Decision


20
We turn next to the two claims on which the  district court granted summary judgment--that,  without due process, the Board deprived Head of  a property interest in remaining the principal of  Pope Elementary through the end of his  contractual term of employment, and that the  Board breached its contract with him. This court  reviews a district court's grant of summary  judgment de novo, construing the evidence and the  inferences drawn from it in the light most  favorable to the non-moving party. Curran v.  Kwon, 153 F.3d 481, 485 (7th Cir. 1998). Summary  judgment is appropriate where there is no genuine  issue of material fact such that judgment is  proper as a matter of law. Id. (citing Fed. R.  Civ. P. 56(c)).

1.  Due Process Claim

21
In support of his remaining due process claim,  Head contends that by removing him from his  position as principal of Pope Elementary before  the end of his contract, the Board deprived him  of a property interest in continuing in that  position for the term of his contract. There can  be no doubt that, as a public employee who by  contract and statute could be removed only on  limited grounds, Head had a property interest in  completing his contract in accordance with the  terms of his contract, one of which specifically  made him principal of Pope Elementary. Jones v.  City of Gary, Ind., 57 F.3d 1435, 1440-41 (7th  Cir. 1995); Vail v. Board of Educ., 706 F.2d 1435, 1437-38 (7th Cir.), aff'd by an equally  divided Court, 464 U.S. 813 (1983). The question  the Board raises, which the district court never  adequately addressed, is whether the deprivation  Head suffered is more than de minimis, as it must  be to be actionable. Swick v. City of Chicago,  supra, 11 F.3d at 87-88; see also Dill v. City of  Edmond, Okla., 155 F.3d 1193, 1206-07 (10th Cir.  1998) (collecting cases).


22
The Board suggests that because Head received  the same salary and benefits after his removal  that he did when he was principal, he, at most,  suffered a de minimis deprivation of property.  The Board's suggestion is flawed, however. To  begin with, the relevant question is whether Head  received all the salary and benefits he would  have received if he had remained Pope  Elementary's principal. Head opposed the Board's  summary judgment motion on the ground that he did  not receive all he would have been due. If he is  right, he suffered an injury that is plainly more  than de minimis. See Swick, 11 F.3d at 86-88  (pecuniary losses qualify as actionable  deprivations of property). Moreover, even if Head  did receive all he would have been due had he  remained Pope Elementary's principal, he might  still have had a constitutionally protected  property interest in remaining in that position.  We have recognized that a loss of position that  impedes future job opportunities or has other  indirect effects on future income can inflict an  actionable deprivation of property. Swick, 11 F.3d at 86. We need not definitively answer  whether Head has adequately established that he  possessed a protected property interest in  remaining Pope Elementary's principal through the  end of his contract, however, since we agree with  the district court that Head's challenges to the  adequacy of the procedures afforded him prior to  his removal are without merit.


23
A public employer who removes an employee from  a job in which the employee has a  constitutionally protected interest must provide  certain limited pre-termination procedures,8  including, at a minimum: (1) oral or written  notice of the charges; (2) an explanation of the  employer's evidence; and (3) an opportunity for  the employee to tell his or her side of the  story. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985); Staples v. City of  Milwaukee, 142 F.3d 383, 385 (7th Cir. 1998).  Also, the chosen decisionmaker must be impartial.  Bakalis v. Golembeski, 35 F.3d 318, 323-26 (7th  Cir. 1994). Head contends that the procedures he  was afforded did not satisfy these minimum  requirements in two respects.9


24
Head first complains that he did not receive  adequate notice of the charges that led to his  removal. We cannot accept this argument, however.  Notice is constitutionally adequate if it is  reasonably calculated to apprise interested  parties of the proceeding and afford them an  opportunity to present their objections. Memphis  Light, Gas & Water Div. v. Craft, 436 U.S. 1, 14  (1978); Mullane v. Central Hanover Bank & Trust  Co., 339 U.S. 306, 314 (1950); Hartland  Sportsman's Club, Inc. v. Town of Delafield, 35 F.3d 1198, 1201 (7th Cir. 1994). In a pair of  letters sent over one week prior to the removal  hearing, the Board informed Head that a principal  removal hearing had been scheduled for Pope  Elementary and detailed four particular grounds  on which his removal was being sought, see supra  note 3. Clearly, Head was apprised of the removal  proceedings, and, while the charges against him  may not have been as specific as Head would have  liked, they were certainly sufficient to allow  him to defend himself. In any event, Head admits  that he was fully apprised of the charges at the  hearing and that afterwards he was able to submit  a brief in response to the evidence presented at  the hearing. For both of these reasons, we find  it impossible to conclude that Head did not  receive adequate notice of the charges that led  to his removal.


25
Head also complains that Margaret Fitzpatrick,  the hearing officer who presided over his removal  hearing, was not an impartial decisionmaker.  Specifically, Head contends that Fitzpatrick  cannot be considered an impartial decisionmaker  because she was employed by the Board, he had no  input on her selection, she had previously  represented him and the Board, and she had on a  prior occasion presented evidence regarding an  earlier controversy at Pope Elementary. Those  serving as adjudicators are presumed to act in  good faith, honestly, and with integrity. Withrow  v. Larkin, 421 U.S. 35, 47 (1975). To overcome  this presumption, a plaintiff must come forward  with substantial evidence of actual or potential  bias, such as evidence of a pecuniary interest in  the proceeding, personal animosity toward the  plaintiff, or actual prejudgment of the  plaintiff's case. Id.; Bakalis, 35 F.3d at 323-  26. Evidence of prior familiarity with the  plaintiff or his or her situation, or even of  involvement in the particular matter under  consideration, is not adequate by itself to  overcome the presumption. Withrow, 421 U.S. at  47; Hortonville Joint Sch. Dist. No. 1 v.  Hortonville Educ. Ass'n, 426 U.S. 482, 493  (1976); Staples, 142 F.3d at 387; Panozzo v.  Rhoads, 905 F.2d 135, 140 (7th Cir. 1990). Viewed  in the light most favorable to Head, the evidence  he relies on amounts to nothing more than  evidence of Fitzpatrick's prior familiarity with  him and Pope Elementary. As such, it does not  overcome the presumption of good faith that is  afforded adjudicators. Accordingly, Head's claim  that Fitzpatrick was biased must fail.


26
As there appears to be no reason to doubt that  the Board afforded Head constitutionally adequate  procedures before removing him as principal of  Pope Elementary,10 the Board was entitled to  summary judgment on Head's due process property  interest claim relating to his removal before the  end of his contractual term of employment.

2.  Breach of Contract Claim

27
Head claims that by removing him from his  position as principal of Pope Elementary before  the end of his four-year contractual term of  employment, the Board breached its contract with  him. The district court concluded that no breach  occurred because the Illinois School Code governs  Head's contract and, in removing Head, the Board  complied with the provisions of the Illinois  School Code regarding the removal of a principal  from a school on probation (specifically 105 Ill.  Comp. Stat. 5/34-8.3(d)). Head argues that the  district court misinterpreted the contract. We  agree.


28
As the contract between Head and the Board  specifically makes Head principal of Pope  Elementary, there can be no doubt that the Board  terminated the contract by removing Head from  that position. The question is whether it had  grounds for terminating the contract. As noted  above, see supra note 2, the contract provides  five grounds for termination. Removal of the  principal pursuant to 105 Ill. Comp. Stat. 5/34-  8.3(d) is not one of them, nor has the Board ever  suggested that any of the grounds for termination  has been satisfied. The only ground with any  connection to the reasons for Head's removal is,  "discharge of the Principal for cause pursuant to  Ill. Rev. Stat. Ch. 122, sec. 34-85."11 But,  the Board concedes that it did not follow the  procedures or afford Head the rights provided by  sec. 34-85.


29
The district court did not consider whether the  Board had established any of the contractual  grounds for terminating its contract with Head.  Instead, the court concluded that the contract is  governed by, and therefore apparently  incorporates, the Illinois School Code, and that  if Head was properly removed under any provision  of the Illinois School Code, there could not be  a breach of the contract. This interpretation  reads too much into the contract. The contract  does provide that Head must fulfill the  obligations placed on him by the Illinois School  Code, but the contract says nothing about  incorporating, wholesale, the various provisions  of the Illinois School Code relating to the  removal of a principal. There is, for instance,  no term allowing for termination of the contract  upon "discharge of the principal pursuant to the  Illinois School Code." To the contrary, the  contract specifically identifies a single  provision, sec. 34-85, that must be used in  discharging a principal for cause. As we read the  Board's contract with Head, the contract may be  terminated only if one of the five contractual  grounds for termination is satisfied.


30
Whether by mistake or design, Head's contract  grants him greater rights than the Illinois  School Code appears to grant him. The Board was  obligated to honor those contractual rights by  satisfying one of the five contractual grounds  for termination of the contract. It did not do  so. Accordingly, we conclude that the district court erred in ruling that the Board did not  breach its contract with Head.

IV

31
For the foregoing reasons, we conclude that  there is no merit to Head's due process claims,  but that his breach of contract claim should have  survived summary judgment. Accordingly, we Affirm  in part and Reverse in part the judgment of the  district court, and we Remand the case for further  proceedings.



Notes:


1
 The Board of Education was subsequently  supplanted by the School Reform Board of  Trustees, which itself was recently replaced by  a new Board of Education. For simplicity's sake,  we will refer to all of these entities simply as  "the Board."


2
 The contract provides
This Agreement may be terminated for any one of  the following reasons or by any one of the  following methods
(a)  written agreement of the Local School  Council, Board of Education and the Principal;
(b)  discharge of the Principal for cause  pursuant to Ill. Rev. Stat. Ch. 122, sec. 34-85;
(c)  closure of the attendance center;
(d)  death, resignation or retirement of the  Principal;
(e)  misrepresentation referred to in section IX  of this Agreement [which requires certain  truthful representations to be made].


3
 Specifically, the criteria detailed were
A. Failure of the Principal to effectively and/or  sufficiently implement the Corrective Action  Plan, which has resulted in deficiencies in any  of the following
* School leadership;
* Parent/community partnerships;
* Student centered learning climate;
* Professional development and collaboration;
* Quality instruction plan; and
* School management.
B. Failure of the school to show sufficient  increase in student scores on the TAP achievement  test.
C. Failure of the Principal to effectively and/or  sufficiently follow the recommendation(s) of the  Probation Manager.
D. Failure to improve student attendance and/or  drop-out rate in the school.


4
 Although the district court purported to simply  deny the Board's motion to dismiss in its  entirety, it is clear from the district court's  order regarding the motion to dismiss, as well as  its subsequent summary judgment order, that it  considered these claims dismissed.


5
 Actually, the district court's order is silent on  whether the claims were being dismissed with or  without prejudice. But, since Head does not make  an issue of this and it does not matter to our  ultimate conclusion, we will assume that the  claims were dismissed without prejudice.


6
 We focus here only on what Head alleges in his  complaint. In pleadings subsequent to his  complaint, Head elaborated on the allegations he  made in his complaint. Specifically, he  identified Phillip Hansen's criticism of him on  a cable access program and the letter informing  the Pope Elementary community of the principal  removal hearing as particular incidents of  stigmatizing publicity. Although we do not  consider these allegations, Head suffers no  prejudice because they are simply sets of facts  that could be proved consistent with the  complaint's allegations, which we must take into  account in any event. See Nance, 147 F.3d at 590.


7
 Head's complaint might be read more narrowly to  allege simply an injury to his reputation, an  allegation that most certainly could not survive  a motion to dismiss in light of Paul v. Davis,  424 U.S. 693 (1976), which holds that simple  defamation by a government actor does not give  rise to a due process liberty (or property)  interest violation. Under the applicable standard  of review, however, we are required to give  Head's complaint a generous reading. Therefore,  we read Head's complaint to allege more than  simple defamation.


8
 Limited pre-termination procedures are  permissible only if full post-termination  procedures are available. Cleveland Bd. of Educ.  v. Loudermill, 470 U.S. 532, 545-47 (1985). As  the parties here do not challenge the proposition  that the legal framework governing limited pre-  termination procedures applies, we assume full  post-termination procedures are available.


9
 Head also suggests, in passing, that the Board's  failure to provide him with more elaborate,  trial-type rights (like the ability to cross-  examine witnesses) deprived him of due process.  This is not so. See Staples, 142 F.3d at 387  (pre-termination hearing does not require the  incidents of a full, trial-type hearing).


10
 The parties, and the district court, have spent  much effort explaining why Head was or was not  entitled to the procedures mandated by one or  another statutory regime. This sort of inquiry is  completely irrelevant, however, to the question  of whether Head received constitutionally  adequate process. For these purposes, it does not  matter if the state provided the procedures it  was required to provide under its own laws. Kyle  v. Morton High Sch., supra, 144 F.3d at 451-52.


11
 In 1993, Illinois recodified its laws, and when  it did so, Ill. Rev. Stat. Ch. 122, sec. 34-85  became 105 Ill. Comp. Stat. 5/34-85.